Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant filed an amendment on 02/24/2021.  Claim 1 has been amended.  Claims 1, 3-5, 7-17 and 19-35 are examined herein. This action is a FINAL rejection.

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
The rejection under 35 USC 101 was withdrawn in the office action dated 11/24/2020. 
Regarding the rejection under 35 USC 103, Applicant argues (page 13-15 of the Remarks dated 02/24/2021) that the cited art does not teach or suggest “wherein the central automotive circuit is electronically coupled to a heads-up device and is configured to provide an alert via the heads-up device to an operator of the motor vehicle upon detection of one of a first set of performance measures including high revolutions per minute (RPM) as a measure of the frequency of a motor rotation of an engine of the motor vehicle, unsteady drive, and ECO drive, and one of a second set of performance measures including unnecessary engine power, harsh acceleration, and road anticipation, wherein the set of variable scoring parameters includes a driving score, a contextual score, a vehicle safety score, a cyber risk score, a software certification/testing  risk  score, a  National  Highway  Traffic  Safety Administration (NHTSA) level risk score, and a usage/operation of autonomous driving aids." 
Applicant respectfully submits that Berg, Augustine, Collopy and Ong, either individually or in combination, fail to disclose or suggest at least the aforementioned features recited in amended independent claim 1.  a) a central automotive circuit coupled to a heads-up device, to alert an operator based on sensor data, b) scoring parameters , and c) a results list updated in real time for display and selection to the user. This argument is moot in view of newly cited art.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7-17 and 19-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

New Matter
The claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites the limitation “wherein the central automotive circuit is electronically coupled to a heads-up device and is configured to provide an alert via the heads-up device to an operator of the motor vehicle upon detection of one of a first set of performance measures including high revolutions per minute (RPM) as a measure of the frequency of a motor rotation of an engine of the motor vehicle, unsteady drive, and ECO drive, and one of a second set of performance measures including unnecessary engine power, harsh acceleration, and road anticipation…” According to Applicant’s specification, a heads-up device can alert drivers to a number of performance measure, however, the stated first set and second set are not disclosed in the instant specification.  (See page 16 lines 11-18.)
Written Description- Lack Of Algorithm
Claim 1 recites the limitations: “variable scoring parameters”; “to provide an alert via the heads-up device to an operator of the motor vehicle upon detection of one of a first set of performance measures including any one of a plurality of performance measures including high revolutions per minute (RPM) as a measure of the frequency of a motor rotation of an engine of the motor vehicle, unsteady drive, and ECO drive, and one of a second set of performance measures including unnecessary engine power, harsh acceleration, and road anticipation…”; “a plurality of individualized risk-transfer profiles are provided by the automated risk-transfer supplier systems varying time-dependently based on the generated set of variable scoring parameters measuring the time-dependent use, style, and environmental condition of driving during operation of the motor vehicle, and wherein in response to the emitted shadow request…”; and “the central automotive circuit dynamically captures and categorizes the received plurality of individualized risk-transfer profiles of the automated risk-transfer supplier systems in a result list.” It is not clear how the “variable scoring parameters” are calculated. It is not clear what algorithm is used to determine when to provide and alert. It is not clear how the “ individualized risk-transfer profiles” are calculated.  It is not clear how the risk-transfer profiles are calculated. Claim 3 recites “wherein the driving score is based at least on .….” Claim 4 recites “wherein the contextual score is based at least on …” .   Claim 5 recites “wherein the vehicle safety score is based at least on one of …” These limitations include the calculation of a driving score, a contextual score and a vehicle safety score. An algorithm is not provided for calculation of these scores. Claims 15 and 16 recite “wherein the risk-transfer profiles are captured and categorized in the result list by the mobile automotive system…” Claim 19 recites “wherein the result list is dynamically adapted in real-time and displayed to the user for selection based on definable categorization criteria…”  Algorithms are not provided.   This subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-5, 7-17 and 19-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Antecedent Basis
Claim 1 recites the limitation “the dynamically- generated single or compound set of variable scoring parameters.”  It is not clear how the “dynamically- generated single or compound set of variable scoring parameters” is generated, or how the set can be single. 
Relative Terminology
The terms “unsteady drive”, “unnecessary engine power, harsh acceleration” in claim 1 are  relative terms which render the claim indefinite.  The terms are not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 3-5, 7-17 and 19-35  do not remedy the deficiency in claim 1 and stand rejected due to dependency.
Unclear Scope
Claim 1 recites a step of “the dynamically- generated single or compound set of variable scoring parameters.” The meaning of a single or compound set is not clear, and the specification does not clarify this uncertainly. The broadest reasonable interpretation of the instant limitation includes “a group of one or more scoring parameters.”  Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…" 
Claim 1 further recites “ECO drive”. The meaning of this term is not clear, and the specification does not provide clarity. “ECO drive” could refer to a fuel saving performance mode (typically activated by a button) or it could refer to a process of driving (by the operator) in a manner to increase fuel efficiency.  For the purpose of examination, “ECO drive” is determined to refer to either a fuel saving performance mode or a process of driving (by the operator) in a manner to increase fuel efficiency.    (In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-11, 13-14, 21-22, 24-25, 28, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110112870 (Berg) in view of US 10,783,587 (Augustine).
Claim 1:  Berg teaches:  A mobile automotive system for real-time risk-monitoring and automated risk-transfer based on captured and measured usage-based and user-based telematics data providing an optimized automated risk-transfer operation based on an automated telematics risk-transfer chain, the system comprising: 
a mobile telecommunication apparatus that includes one or more data transmission connections to a plurality of sensors including proprioceptive sensors for sensing operating parameters of a motor vehicle and/or exteroceptive sensors for sensing environmental parameters during operation of the motor vehicle; (Berg FIG. 3A  communication device #352; [0084])
a central automotive circuit that includes a vehicle telematics-driven core aggregator with telematics data-based triggers for triggering, capturing, and monitoring in a dataflow pathway of the plurality of sensors the operating parameters and/or the environmental parameters during operation of the motor vehicle, (Berg FIG. 3a; [0069-0073]; [0030] “trigger” [0024] “monitor” and “receives and stores” (reads on captured) with respect to sensor data.)
wherein the central automotive circuit further includes a driving scorer for measuring and/or generating a set of variable scoring parameters profiling at least one of a use, a style, and an environmental condition of driving during operation of the motor vehicle based on the operating parameters and/or the environmental parameters, (Berg [0024]; [0095])
wherein the mobile communication apparatus establishes a data link over a mobile telecommunication network between the mobile communication apparatus and the central automotive circuit, wherein the mobile telecommunication apparatus acts as a wireless node 
wherein the central automotive circuit is electronically coupled to a heads-up device and is configured to provide an alert via the heads-up device to an operator of the motor vehicle upon detection [of one of a first set] of performance measures including high revolutions per minute (RPM) as a measure of the frequency of a motor rotation of an engine of the motor vehicle, unsteady drive, and ECO drive, [and one of a second set] of performance measures including unnecessary engine power, harsh acceleration, and road anticipation, (Berg FIG.5; [0082-0084] “at least some telematics data to provide feedback at appropriate times to the driver of the vehicle”; [0085]  audible alarm or heads up display.  [0002] sensor data Examiner notes that the broadest reasonable interpretation of performance measures including …ECO drive includes Berg [0002] “…  monitoring the use and/or condition of the motor vehicle.”)
Berg teaches a predictive risk model “… detect patterns of vehicle operation that are correlated with increased risk/incidence of claims under the fleet insurance policy” (see [0094]and FIG. 7,  inter alia), and “analyze the telematics data in a conventional manner to identify patterns of use of the vehicle 102 that may be relevant to risk management” [0091] but does not explicitly teach a risk score. Berg further teaches a  Augustine, however, does teach:
… one of a first set of performance measures including…, and one of a second set of performance measures including,  (Augustine col. 15 line 47-53.)
wherein the set of variable scoring parameters includes a driving score, a contextual score, (Augustine FIG. 5, FIG. 9, and col. 15, lines 16-48, teaching a driving score, weather data, traffic data)  a vehicle safety score, (Augustine col. 12 lines 18-27) a cyber risk score, a software certification/testing risk score,  (Augustine col. 4 lines 24-30 “response to an illegal access to software of the computing device”) a National Highway Traffic Safety Administration (NHTSA) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg’s sensor and insurance system including risk modeling and heads up display with Augustine’s combination of sets of performance measures, driving score, contextual score, and related scores.  The inventor would have been motivated to improve Berg’s system with Augustine’s scores for the purpose of more efficient use of data. See Augustine col. 1 lines 34-50 teaching the sending of vehicle sensor data to a central processor for further analysis. (MPEP 2141.I.C)

Berg further teaches:
wherein the central automotive circuit periodically transmits a shadow request to a plurality of automated risk-transfer supplier systems, decentrally connected to the central automotive circuit over a data transmission network, (Berg FIG. 1a showing transmission of data from the telematics vendor [central automotive circuit] to an insurer, and a captive reinsurer.  See also [0030] teaching a cession of whole or a portion of single risks. See also [0075] teaching automated or manual screening and qualification. Examiner notes that the broadest reasonable interpretation of plurality of … supplier systems includes a telematics vendor, an insurer and a captive reinsurer.
wherein the shadow request includes risk- related parameters based on the set of variable scoring parameters, wherein a plurality of individualized risk-transfer profiles are provided by the automated risk-transfer supplier systems varying time-dependently based on the generated set of variable scoring parameters measuring the time-dependent use, style, and environmental condition of driving during operation of the motor vehicle, and (Berg [0024])
wherein in response to the emitted shadow request, the central automotive circuit receives the plurality of individualized risk-transfer profiles based on the set of variable scoring parameters, and (Berg [0095])
wherein the central automotive circuit dynamically captures and categorizes the received plurality of individualized risk-transfer profiles of the automated risk-transfer supplier systems in a result list, (Berg [0086], [0095], [0091])
Berg teaches a report and results of an analysis, but does not explicitly teach a risk score. Augustine, however, does teach:
wherein the central automotive circuit dynamically captures and categorizes the received plurality of individualized risk-transfer profiles of the automated risk-transfer supplier systems in a result list, (Augustine col.2 lines 38-45; col. 24 lines 5-13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg’s sensor and insurance system with Augustine’s classification of drivers or vehicles.  The inventor would have been motivated to improve Berg’s system with Augustine’s classification for the purpose of more efficient use of data. See Augustine col. 1 lines 34-50 teaching the sending of vehicle sensor data to a central processor for further analysis. (MPEP 2141.I.C)

Berg further teaches:
wherein the shadow requests are periodically transmitted to the plurality of automated risk-transfer supplier systems at least based on the dynamically- generated single or compound set of variable scoring parameters, (Berg FIG. 1 #106, #108, #110, #116. FIG. 2 #116)
wherein the results list is dynamically updated in real-time and provided for display and selection to a user of the mobile telecommunication apparatus based on the operating parameters and/or the environmental parameters, and   (Berg [0082] teaching providing feedback at appropriate times. “The illumination of the display lamp may function as feedback to the driver to indicate to the driver that he/she has operated/is operating the vehicle in a manner that increases risk of loss.” Examiner notes that the teaching of “is operating” contemplates real time feedback.”   [0059] teaching output to a display.)
wherein the mobile automotive system automatically adapts a risk-transfer of a user or alerts the user if a more preferable risk-transfer profile is triggered in relation to a selected risk-transfer profile. ( Berg [0002]; [0095] teaching enhanced underwriting in the case of an accident. See also [0038] teaching cost control services including accident prevention. “These services may be integrated with services provided to the insureds by one or more telematics vendors with respect to data gathering and reporting.” [0079] “Referring again to FIG. 4 ….  At 420, the managing general agency 112, in cooperation with the telematics vendor 110, provides fleet cost control services to the policy holder 104. “  See further [0087] contemplating “In line with such recommendations, the policy holder 104 may engage in activities (block 510, FIG. 5) to counsel the driver of the vehicle 102 and/or to discipline the driver in a manner designed to improve the driver's behaviors in operating the vehicle 102.” 
Claim 3: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the driving score is based at least on a measure of driver behavior parameters including at least one of speed, acceleration, braking, cornering, jerking, a measure of distraction parameters including mobile phone usage while driving, a measure of fatigue parameters, and drug use parameters (Berg [0024], [0082])
Claim 4: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the contextual score is based at least on measured trip score parameters that are based at least on one of a road type, a number of intersections, a number of tunnels, elevation, measured time of travel parameters, measured weather parameters, measured location parameters, and measured distance driven parameters. (Berg [0024])
Claim 5: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the vehicle safety score is based at least on one of measured Advanced Driver Assistance System (ADAS) feature activation parameters, measured vehicle crash test rating parameters, measured level of automation parameters of the motor vehicle, and measured software risk scores parameters. (Berg [0095])
Claim 7: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the automated first risk-transfer supplier systems include an automated first risk-transfer system that provides a first risk-transfer based on first risk transfer parameters from the motor vehicle to the respective first risk-transfer system, wherein the first risk-transfer system includes a plurality of payment transfer modules configured to receive and store first payment parameters associated with the risk-transfer of risk exposures of said motor vehicles for pooling of their risks (Berg [0052-0055] )
Claim 8: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the risk-related parameters of the shadow request include at least one of usage-based automotive data, user-based automotive data, and operating automotive data generated by a mobile telematics application of the mobile telecommunications apparatus based on the operating parameters or the environmental parameters, and the set of variable scoring parameters. (Berg FIG. 5 and [0024], [0084])
Claim 9: Berg in view of Augustine teaches the limitations of claim 1:
Communication between a vehicle and a central computer is inherent in the teaching of Berg, but Berg does not explicitly teach, but Augustine teaches:
wherein the mobile telecommunications apparatus is configured to communicate via at least one of Bluetooth as wireless connection for exchanging data using short-wavelength Ultra High Frequency (UHF) radio waves in the Industrial, Scientific, and Medical (ISM) radio band from 2.4 GHz to 2.485 GHz by building personal area networks (PAN) with on-board Bluetooth capabilities, 3G, 4G, GPS, Bluetooth Low Energy (LE), Wi-Fi 802.11, a contactless or contact smart card, a Secure Digital (SD) memory card, and an interchangeable non-volatile memory card. (Augustine col. 10 line 55- col. 11 line 19)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg’s sensor and insurance system including risk modeling and heads up display with Augustine’s explicitly taught communication methods.  The inventor would have been motivated to improve Berg’s system with Augustine’s communication methods, for the purpose efficiency. See Augustine col. 1 lines 34-50 teaching the sending of vehicle sensor data to a central processor for further analysis. (MPEP 2141.I.C)
Claim 10: Berg in view of Augustine teaches the limitations of claim 1:

wherein the mobile telecommunication apparatus includes at least one of the proprioceptive sensors and the exteroceptive sensors (Berg FIG. 5, [0024], [0084])
Claim 11: Berg in view of Augustine teaches the limitations of claim 1:
GPS may be inherent in the location sensing of Berg, however Berg does not explicitly teach, but Augustine does teach:
wherein the mobile telecommunication apparatus includes at least one of a GPS module, a geological compass module based on a 3-axis teslameter and a 3-axis accelerometer, a gyrosensor, a gyrometer, a Micro-Electro-Mechanical Systems (MEMS) accelerometer sensor including a cantilever beam with the seismic mass as a proof mass measuring proper acceleration or g-force acceleration, a MEMS magnetometer, a magnetoresistive permalloy sensor, and a three-axis magnetometer. (Augustine col. 10 lines 33-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg’s sensor and insurance system including risk modeling and heads up display with Augustine’s explicitly taught communication methods.  The inventor would have been motivated to improve Berg’s system with Augustine’s communication methods, for the purpose of efficiency. See Augustine col. 1 lines 34-50 teaching the sending of vehicle sensor data to a central processor for further analysis. (MPEP 2141.I.C)
Claim 13: Berg in view of Augustine teaches the limitations of claim 1:
wherein the exteroceptive sensors are configured to sense at least one of a distance to objects, an intensity of ambient light, and sound amplitude (Augustine col. 9 line 64- col 10 line 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Augustine’s light sensors.  The inventor would have been motivated to 
Claim 14: Berg in view of Augustine teaches the limitations of claim 1:
Berg does not explicitly teach, but Augustine teaches:
wherein the proprioceptive sensors are configured to sense at least one of a motor speed, a wheel load, a heading, and a battery status of the motor vehicle  (Augustine col. 9 lines 41-63)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Augustine’s explicitly taught direction sensing.  The inventor would have been motivated to improve modified Berg’s system with Augustine’s communication methods, for the purpose efficiency. See Augustine col. 1 lines 34-50 teaching the sending of vehicle sensor data to a central processor for further analysis. (MPEP 2141.I.C)
Claim 20: Berg in view of Augustine teaches the limitations of claim 7:
Berg further teaches:
wherein the transmitted shadow request with the risk-related automotive data is processed by the automated risk-transfer supplier systems, wherein first risk transfer parameters and correlated first payment transfer parameters are generated by the automated risk-transfer supplier systems, and  wherein, if the occurrence of one of a defined risk events associated with transferred risk exposure of the motor vehicles is triggered, an occurred loss is automatically covered by the corresponding automated risk-transfer supplier system or automated first risk-transfer system based on the first risk transfer parameters and correlated first payment transfer parameters. (Berg [0024-0029])
Claim 21: Berg in view of Augustine teaches the limitations of claim 7:

further comprising a second risk-transfer system to provide a second risk-transfer based on second risk- transfer parameters from the automated risk-transfer supplier systems or the automated first risk-transfer system to the second risk-transfer system (Berg “An apparatus, method, computer system and computer-readable data storage medium are disclosed which include determining a percentage share to assign of relative risk in an insurance pool between an insurer, a first safety Vendor and at least one other safety vendor “Because the safety vendors (e.g., telematics vendors) participate in the risks insured by the insurance policies, the safety vendors interests are more tightly aligned with the insured and with the insurance company, which may lead to enhanced and more comprehensive risk management Services for the insured.”  [0006],[0021])
 wherein the second risk- transfer system includes second payment transfer modules configured to receive and store second payment parameters for pooling of risks of the first risk-transfer systems associated with risk exposures transferred to the first risk-transfer systems (Berg [0094],[0095])
Claim 22: Berg in view of Augustine teaches the limitations of claim 7:
Berg further teaches:
wherein the second risk transfer parameters and the correlated second payment transfer parameters are generated by an expert-system based circuit of the second risk-transfer system (Berg [0029, 0030])
wherein an occurred loss is at least partly covered by the second insurance system based on the second risk transfer parameters and correlated second payment transfer parameters (Berg [0094, 0095])
Claim 24: Berg in view of Augustine teaches the limitations of claim 1:

the transmitted automotive data includes at least simultaneous measured, time-dependent contextual and/or environmental data of the motor vehicle including at least measured weather condition parameters and/or location coordinate parameters. (Berg [0024])
Claim 25: Berg in view of Augustine teaches the limitations of claim 1:
GPS may be inherent in the location sensing of Berg, (see [0024], location sensors) however Berg does not explicitly teach, but Augustine does teach:
wherein the exteroceptive sensors include at least one of radar devices for monitoring surroundings of the motor vehicle, Light Imaging, Detection, And Ranging (LIDAR) devices for monitoring the surroundings of the motor vehicle, global positioning systems, vehicle tracking devices for measuring positioning parameters of the motor vehicle, odometrical devices for complementing and improving the positioning parameters measured by the global positioning systems, computer vision devices or video cameras for monitoring the surrounding of the motor vehicle, and ultrasonic sensors for measuring the position of objects close to the motor vehicle. (Augustine col. 10 lines 33-44)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Berg’s sensor and insurance system including risk modeling and heads up display with Augustine’s explicitly taught communication methods.  The inventor would have been motivated to improve Berg’s system with Augustine’s communication methods, for the purpose of efficiency. See Augustine col. 1 lines 34-50 teaching the sending of vehicle sensor data to a central processor for further analysis. (MPEP 2141.I.C)
Claim 28: Berg in view of Augustine teaches the limitations of claim 21:
Berg further teaches:
wherein the first risk- transfer system includes an automated first resource pooling system and the second risk-transfer system includes an automated second resource pooling system  (FIG. 1, 1A, 2, 3, 4), 
wherein the risk-exposed motor vehicles are connected to the first resource pooling system by a plurality of payment transfer modules configured to receive and store first payments from the risk-exposed motor vehicles for the pooling of their risk exposures (FIG. 1, 1A, 2, 3, 4), 
wherein the first risk-transfer system provides automated risk protection for each of the connected risk exposed motor vehicles based on received and stored first payment parameters (FIG. 4A)
wherein the first risk-transfer system is connected to the second resource pooling system by second payment transfer modules configured to receive and store the second payment parameters from the first risk-transfer system to adopt a portion of the risk exposures accumulated by the first risk-transfer system  and wherein, in case of an occurrence of one of defined risk events, the occurred loss is automatically covered by the automotive car system (FIG. 6, FIG. 7)
Claim 32: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the mobile telecommunication apparatus includes memory for saving processor-driving operation code and flash memory for reading and capturing of the automotive data (Berg [0060]) 
Claim 33: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the mobile telecommunications apparatus is connected to an on-board diagnostic (OBD) system that monitors systems and/or subsystems of the motor vehicle (Berg [0003])
Claim 34: Berg in view of Augustine teaches the limitations of claim 33:
Berg further teaches:
wherein the mobile telecommunications apparatus, connected to the OBD system of the motor vehicle, is connected by plugging in a data transmission wire into a port of the OBD system. (Berg [0059])
Claim 35: Berg in view of Augustine teaches the limitations of claim 1:
Berg further teaches:
wherein the mobile telecommunication apparatus is connected to an in-car interactive device, wherein a speed and travel distances of the motor vehicle are monitored by a global positioning system (GPS) circuit and wherein the automotive data is transmitted via the mobile telecommunication apparatus to the central automotive circuit by a cellular telecommunication connection (Berg [0023 -0024], [0058], [0082])

Claims 12, 23, 26-27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110112870 (Berg) in view of US 10,783,587 (Augustine) and US 2010131304 (Collopy) and in further view of  WO 2016028228 (Ong). 

Claim 12: Berg in view of Augustine teaches the limitations of claim 1:
Modified Berg does not explicitly teach, but Ong does teach:
wherein the mobile telecommunications apparatus includes an integrated circuit having three-axis MEMS- based gyroscopes or a MEMS-based inertial measurement device that is configured to sense nine axes (Ong page 31 lines 8-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling 
Claim 23: Berg in view of Augustine teaches the limitations of claim 21:
based on the risk-transfer profile selection of the user and based on the pooled risks of the first risk transfer systems ([0006])
Berg does not explicitly teach, but Ong does teach:
wherein the first (and second risk – not explicitly taught) transfer parameters and the correlated first and (second payment transfer parameters – not explicitly taught)  (Ong page 32 lines 6-11, page 78 lines 29-33, page 80 lines 10-13) 
are dynamically adapted and/or optimized by the mobile automotive system based on at least one of usage-based automotive data, user-based automotive data, and operational automotive data captured from the motor vehicle (Ong page 12 lines 10-11, page 8 line 35 and page 9 line 1-6). 
Ong does not explicitly teach:
wherein the (first – taught above) and second risk – not explicitly taught transfer parameters and the correlated (first – taught by Berg ) and second payment transfer parameters are dynamically adapted…
Ong, however, teaches:
“Collectively, such premium pricing may incentivize driver to regulate their usage and driving behavior according to an acceptable premium. It is also appreciated that the initial risk factors and subsequent risk of expression (20) may be easily weighted to reflect their relative importance.”  Insurance is the first risk transfer system and re-insurance is a type of second risk transfer system.  Premium pricing reads on payment transfer to the first risk transfer system. See page 80 lines 10-13.
“Store and Process Data or Context Information 2045,” “Compute Cost of Insurance and Rank Risk Profiles 2070,” and “Compute Quotation of Insurance 2075” reads on limitation.  See portion of Figure 20 below: 

    PNG
    media_image1.png
    465
    708
    media_image1.png
    Greyscale

While Ong does not explicitly teach that the second risk transfer parameters nor the correlated second payment transfer parameters, Ong does disclose the first transfer parameters and the correlated first payment transfer parameters.  Thus it would be obvious to provide the feature of a second risk system and associated parameters needed.  Ong also stated in the background (page 2, lines 7-10): “…Hence, the motivation for usage-based insurance (UBI) is the ability for insurers to better measure the risk associated with the actual operation of the vehicle by means of incorporating driving behavior to reflect a subsequent risk in addition to the initial risk when determining a cost of auto insurance..”  
Thus it would be obvious to enable dynamic updates the rank risk profiles and payment for the first and second risk transfer systems.  There may be occasions when the second risk transfer system or 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ong’s payment feature with the modified Berg system because is practical to  adapt the transfer parameter of the automotive system based on dynamic data.  One of ordinary skill in the art at the time of the invention would have been motivated to incorporate this feature for the purpose of determining that the data regarding the transfer system and payment account is accurate. Per Ong, “existing methods either do not take into account the underlying reasons for these driver behaviors or do not provide a means to quantify these driver behaviors at all, and thus fail to adequately model and quantify the risk profile of drivers in a meaningful manner” (Ong page 2 line 31-34 and page 3 lines 1-3).
Claim 26: Berg in view of Augustine teaches the limitations of claim 21:
Berg does not explicitly teach, but Ong further teaches:
wherein the mobile automotive system includes an aggregator for providing the risk exposure for one or a plurality of pooled risk-exposed motor vehicles based on the captured risk-related automotive data, wherein the first and/or second risk transfer parameters and the correlated first and second payment transfer parameters are dynamically generated based on the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ong’s payment feature with the modified Berg system because is practical to  adapt the transfer parameter of the automotive system based on dynamic data.  One of ordinary skill in the art at the time of the invention would have been motivated to incorporate this feature for the purpose of determining that the data regarding the transfer system and payment account is accurate. Per Ong, “existing methods either do not take into account the underlying reasons for these driver behaviors or do not provide a means to quantify these driver behaviors at all, and thus fail to adequately model and quantify the risk profile of drivers in a meaningful manner” (page 2 line 31-34, page 3 lines 1-3).
Claim 27: Berg in view of Augustine teaches the limitations of claim 26:
Berg further teaches:
wherein the aggregator automatically aggregates occurred and triggered losses using captured loss parameters of measured occurrence of risk events over all risk exposed motor vehicles within a predefined time period by incrementing an associated stored aggregated loss parameter and for automatically aggregating the received and stored first payment parameters over all risk exposed motor vehicles within a time period by incrementing an associated stored, aggregated payment parameter, and wherein the variable first and/or second risk transfer parameters and the correlated first and/or second payment transfer parameters dynamically are generated based upon the ratio of the aggregated loss parameter and the aggregated payment parameter.  (Berg [0030],[0098-0099], [0103] )
Claim 29: Berg in view of Augustine teaches the limitations of claim 1:
Berg does not explicitly teach, but Ong does teach: 
wherein the mobile telecommunications apparatus includes additional triggers triggering accident notification and/or other added services based on the captured automotive data associated with the motor vehicles  (Ong page 86 lines 17-20; Table 1, page 35, page 41 lines 34-35, page 42 lines 1-2, page 64 lines 24-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Ong’s accident triggers.  The inventor would have been motivated to improve modified Berg’s system with Ong, for the purpose of obtaining additional data for more accurate risk determination. (MPEP 2141.I.C)
Claim 30: Berg in view of Augustine teaches the limitations of claim 1:
Berg does not explicitly teach, but Ong does teach:
wherein the mobile telecommunications apparatus provides one or more wireless connections by radio data system (RDS), a positioning system including a satellite receiving module, a mobile telephone interface including a digital radio service module, a language unit in communication with one of the RDS, the positioning system, and the cellular telephone interface (Ong FIG. 3, page 6, lines 6-28, page 13 lines 2-9, page 86 lines 17-20, Table 1, page 35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Ong’s communication method.  The inventor would have been motivated to improve modified Berg’s system with Ong, for the purpose of more efficient risk determination. (MPEP 2141.I.C)

Claims 15-17, 19, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110112870 (Berg) in view of US 10,783,587 (Augustine) and US 20100131304 (Collopy)

Claim 15 Berg in view of Augustine teaches the limitations of claim 1:
Modified Berg does not explicitly teach, but Collopy does teach:
wherein the risk-transfer profiles are captured and categorized in the result list by the mobile automotive system, wherein the shadow requests are periodically transmitted to the plurality of automated risk-transfer supplier systems further based on at least one of the set of variable scoring parameters, the operating parameters, the environmental parameters, and wherein the result list is dynamically adapted in real-time and displayed to the user for selection. (Collopy [0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Collopy’s explicitly taught insurance offers to the user.  The inventor would have been motivated to improve modified Berg’s system with Collopy’s insurance offers, for the purpose of offering additional choices to the customer, which is motivated by customer satisfaction and insurer profit. (MPEP 2141.I.C)
Claim 16: Berg in view of Augustine teaches the limitations of claim 1:
Modified Berg does not explicitly teach, but Collopy does teach:
Collopy further teaches:
wherein the risk- transfer profiles are captured and categorized in the result list by the mobile automotive system, wherein the shadow requests are generated and transmitted to the plurality of automated risk-transfer supplier systems based at least on one of the set of variable scoring parameters, the operating parameters, and the environmental parameters, if a mobile telematics application triggers an alternation of at least one of the set of variable scoring 
and wherein the result list is dynamically adapted in real-time and displayed to the user for selection, wherein the shadow requests are generated and transmitted to the plurality of automated risk-transfer supplier systems (Collopy  [0078]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Collopy’s explicitly taught insurance offers to the user.  The inventor would have been motivated to improve modified Berg’s system with Collopy’s insurance offers, for the purpose of offering additional choices to the customer, which is motivated by customer satisfaction and insurer profit. (MPEP 2141.I.C)
Claim 17: Berg in view of Augustine  teaches the limitations of claim 1:
Berg in view of Augustine and Collopy teaches the limitations of claim 1:
Modified Berg does not explicitly teach, but Collopy does teach:
wherein the mobile automotive system automatically alerts the user if a more preferable risk-transfer profile is triggered in relation to a selected risk-transfer profile (Collopy [0006], [0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate modified Berg’s sensor and insurance system including risk modeling and heads up display with Collopy’s explicitly taught automatic alert.  The inventor would have been motivated to improve modified Berg’s system with Collopy’s automatic alert, for the purpose of offering additional choices to the customer, which is motivated by customer satisfaction and insurer profit. (MPEP 2141.I.C)
Claim 19: Berg in view of Augustine teaches the limitations of claim 1:
Modified Berg does not explicitly teach, but Collopy does teach:
wherein the result list is dynamically adapted in real-time and displayed to the user for selection based on definable categorization criteria including at least one of first payment parameters, duration structure, and risk-transfer structure  (Collopy [0078])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Collopy’s dynamic information feature with modified Berg’s telematics insurance system because it provides an dynamic way of monitoring usage based car insurance premiums through monitoring driver risk profiles. One of ordinary skill in the art at the time of the invention would have been motivated to incorporate this feature for the purpose of determining driver behavior data in order to minimize road accidents by incentivizing good driving behavior through usage based insurance. 
Claim 31: Berg in view of Augustine teaches the limitations of claim 1:
Berg does not explicitly teach, but Collopy does teach:
wherein the mobile telecommunication apparatus includes an interface for connecting with at least one of a data transmission bus of the motor vehicle and Controller Area Network (CAN) bus of the motor vehicle. (Collopy [0053])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the
claimed invention to incorporate the ECU data of Collopy into the sensor monitoring and insurance system of modified Berg, for the motivation of obtaining more data to make more accurate risk determinations. This is a simple substitution of OBD data for other sensor data. See MPEP 2143 I (b).



                                                                                                                     

Conclusion


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Same Assignee
Schneider et al., US Patent No. 7,783,673, COMPUTER-BASED SYSTEM AND METHOD FOR DETECTING RISKS
Weeks et al, US 8515783 risk assessment method

Different Assignee
Tamir, US Patent No. 9619203, METHOD OF ANALYZING DRIVING BEHAVOR AND WARNING THE DRIVER 
Carver et al., US Publication No. 2015/0294422, ASSESSING ASYNCHRONOUS AUTHENTICATED DATA SOURCES FOR USE N DRIVERRISK MANAGEMENT 
Amigo et al., US Publication No. 2011/0153367, SYSTEMS AND METHODS FOR LINKING VEHICLES TO TELEMATCS-ENABLED PORTABLE DEVICES 
Ramirez et al., US Publication No. 2016/0171521, ROAD SEGMENT SAFETY RATING SYSTEM. [0072] route risk score.
Bauer, US 8595034 determining and communicating cost of insurance. 
Besman, US 20160171618 calibrated underwriting system. [0003],[0027] risk score [0038] account score matrix, target Return On Equity ("ROE")[0041] reinsurance
Du, 20150019262 Corelogic (Du) Flash flood risk score. [0005] loss mitigation, insurance and reinsurance [0029] risk score [0031] vehicles
Schumann, US 20120123806 safety score associated with a user location. [0041] risk score and vehicle related losses. [0047] relative risk score [0191] reinsurance
Peak, US 20110213628 risk score associated with a location. [0180] reinsurance
Vande Pol, US 20030014342 [0058] transportation [0090], [0150-0158] reinsurance
Morse, US 7831451 Insurance underwriting. [0015] risk score.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

 /C.A.R./ Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                         /ERIC T WONG/Primary Examiner, Art Unit 3692